DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

1.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanaga et al. (JP 2007-96249) (English translation) in view of Chatani et al. (US 2015/0235753) and Mosley et al. (US 7,884,695).
	Regarding claim 4, Hisanaga et al.(figures 4-6 and para 0032-0050) discloses an inductor electrode (1) having first and second column-shaped conductors (6a, 6b) that form input and output terminals and a connecting conductor that connects one end of each of the first and second column-shaped conductors to each other (see figure 4), the inductor electrode arranged such that other ends of the first and second columnshaped conductors oppose each other (see figure 4a); and a resin layer containing the inductor electrode such that other ends of the first and second column-shaped conductors are exposed (see figure 4a),wherein the resin layer has a single-layer structure (see figure 5b).
Hisanaga et al. does not expressly discloses a teaching wherein the connecting conductor is a sheet of metal and the connecting conductor is U-shaped.
Chatani et al. (para 0028 and figure 4) discloses a teaching wherein the connecting conductor (4) is a sheet of metal. Note: see figure 4 showing wherein the connecting conductor 4 is a sheet of metal.
Mosley et al. (figure 2 and Col 2, lines 47-60) discloses wherein the connecting conductor (200) is a sheet of metal and the connecting conductor is U-shaped.
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a teaching wherein the connecting conductor is a sheet of metal as taught by Chatani et al to the 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the connecting conductor is a sheet of metal and the connecting conductor is U-shaped as taught by Mosley et al. to the inductive device of Hisanaga et al. so as to allow for higher efficiency in dissipating heat; thereby allowing for the inductive device to have a higher current level for a given temperature rise and conductor cross-section. Also, designing U-shaped conductors is well known in the art. See PTO-892 form.
Regarding claim 5, Hisanaga et al.(figures 4-6 and para 0032-0050) discloses wherein the one ends of the first and second column-shaped conductors are connected to the connecting conductor. In regards the conductors being connected using a using ultrasonic bonding the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitations “using ultrasonic bonding” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113, In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanaga et al. (JP 2007-96249) (English translation) in view of Chatani et al. (US 2015/0235753) and Mosley et al. (US 7,884,695) in further view of Bogert et al.(US 2010/0277267).
	Regarding claim 6, Hisanaga et al.(figures 4-6 and para 0032-0050) discloses all the limitations as noted above but does not expressly discloses wherein a plurality of the inductor electrodes are provided; and the plurality of inductor electrodes are arranged in a matrix within the resin layer.
Bogert et al.(figure 6, para 0057 and para 0070) discloses wherein a plurality of the inductor electrodes are provided; and the plurality of inductor electrodes are arranged in a matrix within the resin layer.
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a plurality of the inductor electrodes are provided; and the plurality of inductor electrodes are arranged in a matrix within the resin layer as taught by Bogert et al to the inductive device of Hisanaga et al. so as to allow for a higher inductance to be obtained.
claim 7, Hisanaga et al.(figures 4-6 and para 0032-0050) discloses all the limitations as noted above but does not expressly discloses wherein a plurality of the inductor electrodes are provided; and the plurality of inductor electrodes are arranged in a matrix within the resin layer.
Bogert et al.(figure 6, para 0057 and para 0070) discloses wherein a plurality of the inductor electrodes are provided; and the plurality of inductor electrodes are arranged in a matrix within the resin layer.
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a plurality of the inductor electrodes are provided; and the plurality of inductor electrodes are arranged in a matrix within the resin layer as taught by Bogert et al to the inductive device of Hisanaga et al. so as to allow for a higher inductance to be obtained.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Designing U-shaped conductors is well known in the art. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837